--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
[capcitylogo.jpg]
 
PARTICIPATION AGREEMENT


THIS AGREEMENT made, executed and concluded this 28th day of March, 2008 by and
between Capital City Petroleum, Inc., whose address is 8351 North High Street,
Columbus, Ohio 43235, hereinafter called “CCPET” and The Opportunity Fund, LLC
whose address is 1335 Dublin Road, Suite 122-D, Columbus, OH, 43215, hereinafter
called “Purchaser”.


WHEREAS, CCPET is the owner of the oil and gas leasehold estate in and to the
following well(s) (hereinafter called the “Well(s)”) - See Exhibit A attached.


WHEREAS, Purchaser desires to purchase a participation interest (“Participation
Interest”) in the Well(s) and related leasehold estate held by CCPET for the
production of oil and gas.
 
NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00) in hand paid,
and the covenants, stipulations and agreements herein contained, the parties
hereto have agreed as follows:
 
1.           CCPET hereby agrees to sell and Purchaser hereby agrees to purchase
the Participation Interest in an undivided  75% of the working interest in and
to the Well(s).  Neither the participation interest nor the working interest in
the Well(s) shall be taxed as a partnership.  The Participation Interest
acquired by Purchaser shall be subject to the landowner’s royalty interest and
any overriding royalty interests, but the working interest participated in by
Purchaser shall be equal to not less than 75% of all oil and gas produced and
saved. CCPET shall serve as the nominee owner of the underlying working
interests being participated in by the Purchaser and no assignments of the
underlying working interests will be made.


2.           Purchaser shall pay to CCPET upon execution of this Participation
Agreement the sum total of $750,000, for the Participation Interest.


3.           Distributions will be paid quarterly.  CCPET will be paid a 1%
annual management fee based upon contributed capital, which will be deducted
from quarterly distributions (0.25% per quarter) in arrears to cover
administrative costs incurred by CCPET.


4.           Purchaser shall have the right to put (sell back) the Participation
Interest to CCPET after twelve (12) months or prior to the end of the fourteenth
(14) month from the execution of this Participation Agreement for 100% of the
Purchaser’s contributed capital.


5.           CCPET will further guarantee to the Purchaser distributions
totaling twelve (12%) percent on contributed capital for the first twelve (12)
months of the Participation Agreement.


6.           Should Purchaser desire to sell all or any part of its
Participation Interest or otherwise arising from this Agreement to a buyer not
affiliated with CCPET, it shall promptly give written notice to CCPET, with full
information concerning its proposed disposition.  CCPET shall then have an
optional right of first refusal to acquire the Participation Interest upon the
same terms, which right must be exercised by CCPET within sixty (60) days after
receipt of the notice from Purchaser.  Upon any involuntary disposition by
Purchaser, CCPET shall have the optional right to purchase any such
Participation.  Interest for the then fair market value of the Participation
Interest; CCPET must exercise its right within sixty (60) days after receiving
actual notice of the proposed involuntary disposition.


7.           CCPET shall keep complete records of all expenses relating to the
services covered by this Agreement.  Records shall be available for inspection
by Purchaser at the CCPET’s office by appointment at any reasonable time.


8.           The parties hereto agree that they are not partners. CCPET shall
provide timely tax information to Purchaser without additional charge.


9.           Representations and Warranties of the Purchaser.  Purchaser hereby
represents and warrant as follows:  Purchaser is engaged in the business of oil
and gas exploration; is an "Accredited Investor" as defined by Rule 502 of
Regulation D promulgated by the SEC; understands that oil and gas investments
involve risk; and is acquiring the Participation Interest for the purpose of
long term investment for its own account, and with no present intent of
reselling, redistributing or otherwise transferring the Participation Interest.
 

--------------------------------------------------------------------------------


 
 

10.           Arbitration of Disputes.  All controversies or disputes of any
kind arising out of or relating to this Agreement, now or in the future, shall
be settled by arbitration. Without limiting the foregoing, this paragraph
specifically applies to (1) transactions entered into or services provided
prior, on, or subsequent to the date of this Agreement; and (2) the
construction, performance, or alleged breach of this Agreement, or any other
agreement entered into between the CCPET and the Purchaser at any time,
including the issue of whether the dispute is subject to arbitration. Such
arbitration shall be conducted in accordance with the Securities Arbitration
Rules of the American Arbitration Association as such rules are amended from
time to time, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The parties understand and
agree that: (i) arbitration is final and binding on the parties; (ii) the
parties are waiving their right to seek remedies in court, including the right
to jury trial; (iii) pre-arbitration discovery is generally more limited than
and different from court proceedings; (iv) the arbitrators' award is not
required to include factual findings or legal reasoning and any party's right to
appeal or to seek modification of rulings by the arbitrators is strictly
limited, and (v) that the business and operations of the Company involve
interstate commerce and any dispute regarding the enforcement of this
arbitration agreement, including any motion to compel arbitration or any defense
to the arbitrability of this provision, shall be interpreted pursuant to the
provisions of the Federal Arbitration Act, 9 U.S.C. Section 1, et seq.


11.           This Agreement shall be interpreted under the laws of the State of
Ohio and shall be binding upon the parties hereto, their heirs, personal
representatives, successors and assigns, and shall inure to the benefit thereof.
 
WITNESS the due execution hereof the day and year first above written.
 
 
Capital City Petroleum, Inc
 
The Opportunity Fund, LL
(CCPET)
 
(Purchaser)
           
By: /s/ Timothy W. Crawford
 
By: /s/ Joseph Smith
Timothy W. Crawford, CEO
 
Joseph Smith - Manager
     
FED TAX ID: 76-0838364
 
FED TAX ID:  30-0023478

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 